Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
	Claims 2-12 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines a collapsible clothes hanger.  The hanger comprises a central hook with a transverse pivot axis and a helical spring thereon for biasing first and second outwardly extending hanger arms.  The two arms are pivotally connected to the axis and are biased from a first extended position and then are movable to a collapsed vertical position.  A sliding component is provided on one arm which is slidable and itself biased into a first positon by a spring and is longitudinally movable for allowing a first downwardly projecting catch to engage a second catch.  The first catch is provided on the slidable portion and the second downwardly projecting catch is provided on the second arm. The catches engage when the sliding portion is moved such that they engage with each other.  The catches disengage when the sliding portion is moved to space or disengage the catches from each other and the arms extend. The dependent claims further limit the structure of the hanger of the independent claim.

Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rodum illustrates a garment hanger including spring biased arms and including a flexible “live hinge” portion that is twisted for disengaging catch portions and allowing the arms to extend.  Vasquez illustrates a garment hanger including foldable arms and including bifurcated locking elements at the distal tip ends of the arms.  Kallet illustrates a garment hanger including foldable arms with mortise and tenon locking elements on the horizontal bar.  Moraweitz illustrates a garment hanger including slidable arm sections with catches.  Loscalzo et al. illustrate a garment hanger including foldable arm sections lockable in place using catches engaging with arm edges.  Schneider et al. illustrate a garment hanger including upwardly foldable arms with engaging catches. Goodman illustrates a hanger including a hook with a torsion spring and biasing arms from extended position to downward vertical positions.  Burns illustrates a garment hanger including catches at the distal ends.  Dzanko illustrates at least one foldable arm with a torsion spring and a catch at one end of the movable arm.  



INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732